State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519876
________________________________

In the Matter of WAYNE
   COOPERIDER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Wayne Cooperider, Cape Vincent, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of possession of
alcohol and possession of contraband. The charges stemmed from a
search of petitioner's cube that revealed two containers of
homemade alcohol. Although other inmates had access to the area
where the containers were found, a reasonable inference of
possession arises where, as here, the area where the contraband
was discovered is within petitioner's control (see Matter of
Velez v Prack, 122 AD3d 1041, 1041-1042 [2014]; Matter of Sweet v
                              -2-                  519876

Poole, 48 AD3d 867, 868 [2008]). This inference, together with
the misbehavior report and petitioner's testimony at the hearing,
provide substantial evidence to support the determination of
guilt (see Matter of Starling v New York State Dept. of Corr. &
Community Supervision, 123 AD3d 1195, 1196 [2014]; Matter of
Sweet v Poole, 48 AD3d at 868; Matter of Vento v Goord, 41 AD3d
1123, 1123 [2007]). Furthermore, petitioner's contention that he
was denied the right to call witnesses is not preserved for our
review given his failure to object at the hearing (see Matter of
Robinson v Annucci, 122 AD3d 981, 982 [2014]). In any event, his
request for character witnesses was properly denied (see Matter
of Elias v Fischer, 118 AD3d 1193, 1194 [2014]).

     Garry, J.P., Egan Jr., Lynch and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court